ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 23 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0055], radius R.  From P[0061], radius RPCM is not in the Figures.  From P[0062], radius R is not in the Figures.  From P[0062], threshold θthresh is not in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 3, reference number 236 is not in the specification.  From Figures 4, 6, 10 and 11, reference number 310 is not in the specification.  Corrected 
Specification
The disclosure is objected to because of the following informalities: In P[0004], the first sentence ends in a double period.  One 'period' should be deleted.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0053], the last sentence ends in a double period.  One 'period' should be deleted.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0073], the mixed brackets “(0.0, 1.0]” should have matching brackets.  
Appropriate correction is required.
The use of the term ORACLE (twice in P[0036]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 15 is objected to because of the following informalities:  The examiner assumes the second numbered claim 5 should be claim 15.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The claim recites "the princip.  Claim 4 should read, “or, one or more of the principal curves” for consistency in the claim language.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The claim recites "the principal curve" in line 5, while claim 13 recites "one or more principal curves" (line 4).  Claim 14 should read, “or, one or more of the principal curves” for consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not support both the predefined heading angle and the predefined angle.  There is no support for two different predefined angles or thresholds.  In P[0069], the specification is directed to a "predefined threshold", without anything to distinguish two different thresholds.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the principal curve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the respective parking lot road link" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 7, 8, 14 17 and 18 each recite “the seed points”.  It is unclear which seed points from the independent claims 1 and 11 is being referenced, “the plurality of seed points” or “the compatible seed points”.  The examiner assumes it is “the plurality of seed points” for continued examination.
Claim 4 recites “a principal curve” in line 7, while earlier “the principal curve” is also recited (line 5).  It is unclear if this is a new principal curve or the same principal curve.  The examiner assumes it is the same principal curve for continued examination.
Claim 6 recites the limitation "the respective cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a vehicle” in lines 1 and 2, while claim 1 also recites “a vehicle” in line 16.  It is unclear if this is a new vehicle or the same vehicle.  The examiner assumes it is the same vehicle for continued examination.
Claim 12 recites the limitation "the principal curve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the respective parking lot road link" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a principal curve” in line 7, while earlier “the principal curve” is also recited (line 5).  It is unclear if this is a new principal curve or the same principal curve.  The examiner assumes it is the same principal curve for continued examination.
Claim 16 recites the limitation "the respective cell" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a vehicle” in line 2, while claim 11 also recites “a vehicle” in line 16.  It is unclear if this is a new vehicle or the same vehicle.  The examiner assumes it is the same vehicle for continued examination.
Claim 22 recites the limitation "the principal curve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the respective parking lot road link" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 thru 8, 11, 13 thru 18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum Patent Application Publication Number .
Regarding claims 1, 11 and 21 Dorum ‘349 teaches the claimed apparatus comprising at least one processor and at least one memory including computer code, “an apparatus is provided that includes at least one processor and at least one memory including computer program code” P[0014], the claimed computer program comprising non-transitory computer readable storage medium having computer executable program code instructions stored, “a computer program product is provided that includes at least one non-transitory computer-readable storage medium having computer-executable program code portions stored” P[0019], the claimed method, the flowcharts illustrating operations performed (Figures 2 and 4), the apparatus caused to, the program instructions to, and the method comprising:
the claimed receive probe data from a plurality of probes, receive and/or access probe data (Figure 2 block 20), and “The probe points generally provide an indication of the position at which the probe data was collected, the rate at which the probe source that collected the probe data was moving and the orientation, e.g., heading vector as may be derived from the heading angle, or trajectory with which the probe source is moving upon collecting the probe data.” P[0052];
the claimed identify a plurality of seed points that are iteratively created from the probe data, “determining a seed point for each grid cell” (P[0062] and Figure 2 block 26), there are a plurality of grid cells that are defined (P[0053] and Figure 2 block 22), and “In order to determine a seed point, the apparatus 12 of an example embodiment includes means, such as the processor 13 or the like, for determining a constrained 
the claimed generate road links based on identification of compatible seed points, “In an example embodiment, the apparatus also includes means, such as the processor or the like, for identifying any heading compatible seed points within a predefined perpendicular distance threshold D from the current edge and, if any such heading compatible seed points are identified, removing the heading compatible seed points from the processing list. See block 78. In this regard, a heading compatible seed point is another seed point that is associated with a heading that is equal to or, in some embodiments, within a predefined range of the edge direction. The polyline is then considered to have converged in this direction. See block 80 of FIG. 4.” (P[0079] and Figure 4), the polyline is equated to the claimed road link;
the claimed determine if the road link is within a predefined distance of an end of each of the road links, “For any such heading compatible vertex points, the apparatus, such as the processor, may be configured to determine proximity to the current edge in various manners, such as by identifying one or more heading compatible vertex points that are within a predefined distance from any point along the current edge of the polyline.” P[0078], and “identifying any heading compatible seed points within a predefined perpendicular distance threshold D from the current edge” P[0080];

the claimed generate a map comprising the road links, “create bi-directional road geometry from probe data, such as for mapping and navigational purposes, for road geometry inclusion and/or for change detection” P[0037], and “In an instance in which polylines have been created for all seed points and/or if all seed points have been included in a respective polyline, the polyline creation process may be terminated and the resulting network of polylines may be considered to represent the bi-directional road geometry.” P[0081]; and

Dorum ‘349 does not teach the claimed method steps are performed for a parking lot, but a parking lot may be a type of bi-directional road way in which a vehicle may travel.  It is common and well known for parking lots to have both one-way and two-way lane parking.  Such as one-way parking when all the parking spaces to the left and right are angle for pulling into them from one direction.  And such two-way parking when all parking spaces are perpendicular to the lane of travel, or when the right side parking spaces are angled toward a vehicle and the left side parking spaces are angle away from the vehicle.  In the two-way examples, the system of Dorum ‘349 of creating bi-directional road geometry would be applied to the parking lot.  
Dorum ‘063 teaches, “As shown in block 40 of FIG. 3, the mapping system 10 includes means, such as the processing circuitry 20, the processor 22 or the like, configured to associate probe data points with respective grid cells.” (P[0040] and Figure 3 block 40), and “The mapping system 10 and method are configured to identify parking lots from probe data and to updated maps as to include the parking lots” P[0040].  The parking lots identified in Dorum ‘063 would be included in the map creation of Dorum ‘349.  The parking lots would be identified by Dorum ‘063, and mapped by Dorum ‘349.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method to 
Regarding claims 3, 13 and 23 Dorum ‘349 teaches the claimed generating road links based on the identification of compatible seed points comprises generating one or more principal curves using principal curve formation to identify the compatible seed points as road links, “Once a polyline has been created so as to extend from a respective seed point and, in some embodiments, in opposite directions from the respective seed point, the apparatus 12, such as the processor 13 or the like, is configured to determine if polylines have been created for all seed points and/or if all seed points have been included in a respective polyline. In an instance in which polylines have been created for all seed points and/or if all seed points have been included in a respective polyline, the polyline creation process may be terminated and the resulting network of polylines may be considered to represent the bi-directional road geometry. In this regard, polylines would have been created both for the seed points associated with a first orientation, such as may be associated with travel in a first direction along a road, but also for the seed points associated with a second orientation, such as may be associated with travel in a second direction along the road.” (P[0081] and Figure 8).  Dorum ‘349 does not teach the claimed method steps are performed for a parking lot, but a parking lot may be a type of bi-directional road way in which a vehicle may travel.  Dorum ‘063 teaches, “As shown in block 40 of FIG. 3, the mapping system 10 includes means, such as the processing circuitry 20, the processor 22 or the 
Regarding claims 4 and 14 Dorum ‘349 teaches the claimed apparatus and program instructions of claims 1, 3, 11 and 13 (see above), further causing:
the claimed apply the principal curve formation to a subset of the plurality of seed points until no remaining compatible seed points are found or a principal curve snaps to a vertex of an identified road link, “In an instance in which a heading compatible vertex point is identified to be in proximity to the current edge, the apparatus 12 of an example embodiment includes means, such as the processor 13 or the like, for adding the vertex point, but not the second point which is discarded, to the polyline that is currently being constructed, thereby snapping the polyline to the previously created polyline that includes the heading compatible vertex point. See block 76 of FIG. 4. In an example embodiment, the apparatus also includes means, such as the processor or the like, for identifying any heading compatible seed points within a predefined perpendicular distance threshold D from the current edge and, if any such heading compatible seed points are identified, removing the heading compatible seed points from the processing 
the claimed identify the principal curve of the subset of the plurality of seed points as a road link, “identifying any heading compatible seed points within a predefined perpendicular distance threshold D from the current edge and, if any such heading compatible seed points are identified, removing the heading compatible seed points from the processing list. See block 78. In this regard, a heading compatible seed point is another seed point that is associated with a heading that is equal to or, in some embodiments, within a predefined range of the edge direction. The polyline is then considered to have converged in this direction.” P[0079], the convergence of the polyline equates to the claimed identifying of the principal curve as a road link.
Dorum ‘349 does not teach the claimed method steps are performed for a parking lot, but a parking lot may be a type of bi-directional road way in which a vehicle may travel.  Dorum ‘063 teaches, “As shown in block 40 of FIG. 3, the mapping system 10 includes means, such as the processing circuitry 20, the processor 22 or the like, configured to associate probe data points with respective grid cells.” (P[0040] and Figure 3 block 40), and “The mapping system 10 and method are configured to identify parking lots from probe data and to updated maps as to include the parking lots” P[0040].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method to define bi-
Regarding claims 5 and 15 Dorum ‘349 teaches the claimed apparatus and program instructions of claims 1 and 11 (see above), further causing:
the claimed segment the area into a plurality of grid cells having at least one data point, “A listing of the seed points may be maintained, such as by memory 15. In order to facilitate parallel processing of the probe data, the apparatus of an example embodiment may include means, such as the processor or the like, for defining the plurality of grid cells. See block 22 of FIG. 2. As shown in FIG. 3, each grid cell 40 may be the same size and shape, such as a square tile, for example, having a side length that is based upon the width of the road 42, such as by being a multiple of the road width, e.g., two or three times the width of the road. In an example embodiment, each grid is a square tile having a side length of 25 or 30 meters. Each grid cell includes at least one probe point 44, such as shown in FIG. 3 in which each grid cell includes a plurality of probe points.” (P[0053], Figures 2 and 3);
the claimed compute a stable weighted center of mass for probe data of each of the plurality of grid cells, “In order to determine a seed point, the apparatus 12 of an example embodiment includes means, such as the processor 13 or the like, for determining a constrained weighted center of mass of one or more probe points. In order to determine the constrained weighted center of mass, the apparatus, such as the processor, may be configured to identify the median probe point within a respective grid SCM may be defined around the median probe point and the probe point(s) designated i=1, 2, . . . n within a circle having the radius RSCM about the median probe point may be identified.” P[0063], “The constrained weighted center of mass of the new set of probe points proximate the new location x(k+1) is identified. The change in location between the constrained weighted center of mass of the probe points proximate the new location x(k+1) is then compared to the constrained weighted center of mass of the probe points proximate the prior location x(k). If the change in location exceeds the predefined threshold, the iterative process continues. However, if the change in location is less than the predefined threshold, the constrained weighted center of mass is considered to have converged and the iterative process is concluded.” P[0066], and “Once the constrained weighted center of mass has converged, the resulting constrained weighted center of mass is defined as a seed point for the respective grid cell 40. In this regard, a constrained weighted center of mass may be determined and may define a respective seed point for each different orientation of the probe points within the grid cell. In an instance in which first and second orientations are defined for the probe points within the grid cell, the foregoing process may be repeated to determined first and second constrained weighted centers of mass that, in turn, define first and second seed points with the constrained weighted centers of mass being limited to only movement in a direction perpendicular to the first and second orientations, respectively.” P[0076]; and
the claimed iteratively apply a mean shift to the stable weighted centers of mass until a location change of a respective stable weighted center of mass is less that a predetermined distance to obtain seed points for the plurality of grid cells, “The 
Dorum ‘349 does not teach the claimed method steps are performed for a parking lot, but a parking lot may be a type of bi-directional road way in which a vehicle may travel.  Dorum ‘063 teaches, “As shown in block 40 of FIG. 3, the mapping system 10 includes means, such as the processing circuitry 20, the processor 22 or the like, configured to associate probe data points with respective grid cells.” (P[0040] and Figure 3 block 40), and “The mapping system 10 and method are configured to identify parking lots from probe data and to updated maps as to include the parking lots” P[0040].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method to define bi-directional road geometry based upon a plurality of probe points of Dorum ‘349 with the identification of parking lots of Dorum ‘063 in order to provide the shape and boundary of the parking lot to appropriately depicting the parking lot upon a map and providing guidance for a driver (Dorum ‘063 P[0003]).
Regarding claims 6 and 16 Dorum ‘349 teaches the claimed stable weighted center of mass for a cell is constrained to move perpendicularly to a principal heading 
Regarding claims 7 and 17 Dorum ‘349 teaches the claimed apparatus and program instructions of claims 1, 5, 11 and 15 (see above), further causing:
the claimed identify principal components of the shifted stable weighted centers of mass for the plurality of grid cells, “to determine the median components, such as the median x-component and the median y-component, of the respective components of the heading vectors of the probe points within the respective grid cell” P[0055], and “The constrained weighted center of mass may be determined in various manners, but, in an example embodiment is determined in an iterative fashion utilizing a mean shift technique that repeatedly determines the weighted center of mass with movement of the weighted center of mass being constrained until the weighted center of mass converges.” P[0063];
the claimed establish an orientation of the principal components of the shifted stable weighted centers of mass for the plurality of grid cells, “Once the constrained weighted center of mass has converged, the resulting constrained weighted center of mass is defined as a seed point for the respective grid cell 40. In this regard, a 
the claimed identify road links based on the orientation of the principal components of the shifted stable weighted centers of mas for the plurality of grid cells, “The apparatus 12 of an example embodiment also include means, such as the processor 13 or the like, for creating a polylines, such as first and second polylines. In this regard, the first polyline is created so as to extend in the first orientation, such as determined in the manner described above, from the first seed point. See block 34 of FIG. 2. Likewise, the apparatus, such as the processor, of an example embodiment creates a second polyline so as to extend in the second orientation, such as in the opposite direction, from the first seed point. See block 36. Since the two polylines extend from the same seed point, but in opposite directions, the first and second polylines can be joined to form one contiguous polyline, e.g., by first reversing the order of the vertices of the second polyline and appending the vertices of the first polyline. Additional polylines may also be created in an embodiment in which the probe points of a grid cell have been associated with two or more different orientations, each associated with a corresponding seed point with a heading according to the respective 
Dorum ‘349 does not teach the claimed method steps are performed for a parking lot, but a parking lot may be a type of bi-directional road way in which a vehicle may travel.  Dorum ‘063 teaches, “As shown in block 40 of FIG. 3, the mapping system 10 includes means, such as the processing circuitry 20, the processor 22 or the like, configured to associate probe data points with respective grid cells.” (P[0040] and Figure 3 block 40), and “The mapping system 10 and method are configured to identify parking lots from probe data and to updated maps as to include the parking lots” P[0040].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method to define bi-directional road geometry based upon a plurality of probe points of Dorum ‘349 with the identification of parking lots of Dorum ‘063 in order to provide the shape and boundary of the parking lot to appropriately depicting the parking lot upon a map and providing guidance for a driver (Dorum ‘063 P[0003]).
Regarding claims 8 and 18 Dorum ‘349 teaches the claimed apparatus and program instructions of claims 1, 5, 7, 11, 15 and 17 (see above), further causing:
the claimed establish a heading density of probe data within a predefined radius around the shifted stable weighted centers of mass for the plurality of grid cells, “In an example embodiment, the apparatus 12 also include also optionally includes means, such as the processor 13 or the like, for determining the heading density for the probe points proximate each seed point, such as for the probe points located within a circle having a predefined radius R centered about each seed point. See block 30 of FIG. 2. 
the claimed identify road links based on the orientation of the principal components of the shifted stable weighted centers of mass for the plurality of grid cells and the heading density, “for determining whether there are more seed points to evaluate for purposes of creating polylines with the seed points being evaluated in an order based upon the respective heading densities until all seed points identified by the listing have been included within a respective polyline” P[0071], “The polylines may be created in various manners, but, in an example embodiment, the apparatus 12, such as the processor 13, is configured to create the polylines in the manner set forth by FIG. 4. In this example embodiment in which a polyline is extended from a respective seed point, the seed point defines a first point and the apparatus, such as the processor, is configured to determine a second point based upon the orientation associated with the first point, that is, the seed point.” P[0072], and “In an instance in which the constrained weighted center of mass is considered to have diverged, the polyline is considered to have converged in this direction and the second point is not added as a vertex of the polyline. See block 68 of FIG. 4. For parallel roads, such as discussed below in conjunction with FIG. 6, sideways divergence may cause gaps in the road geometry. However, gaps are not usually created as there are frequently additional seed points ahead on the road that will resume road geometry creation for the road, and further since the polylines will extend in both directions, the polylines are likely to snap onto the 
Dorum ‘349 does not teach the claimed method steps are performed for a parking lot, but a parking lot may be a type of bi-directional road way in which a vehicle may travel.  Dorum ‘063 teaches, “As shown in block 40 of FIG. 3, the mapping system 10 includes means, such as the processing circuitry 20, the processor 22 or the like, configured to associate probe data points with respective grid cells.” (P[0040] and Figure 3 block 40), and “The mapping system 10 and method are configured to identify parking lots from probe data and to updated maps as to include the parking lots” P[0040].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method to define bi-directional road geometry based upon a plurality of probe points of Dorum ‘349 with the identification of parking lots of Dorum ‘063 in order to provide the shape and boundary of the parking lot to appropriately depicting the parking lot upon a map and providing guidance for a driver (Dorum ‘063 P[0003]).
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum Patent Application Publication Number 2016/0358349 A1 (hereafter Dorum '349) and Dorum Patent Application Publication Number 2018/0364063 A1 (hereafter Dorum '063) as applied to claims 1 and 11 above, and further in view of Penna et al Patent Application Publication Number 2016/0364985 A1.
Regarding claims 10 and 20 Dorum ‘349 does not teach the claimed providing autonomous vehicle control through the parking lot based on the generated parking lot 
Relevant Art
The examiner notes the non-patent literature of “Deriving Double-Digitized Road Network Geometry from Probe Data” (Dorum – Nov 2017).  This NPL reads on many of the claim limitations of the current application, especially in the independent claims.  The examiner suggests referencing this NPL when contemplating any claim amendments.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 12 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662